Citation Nr: 1229586	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-40 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by dizziness, claimed as secondary to service-connected hearing loss and/or tinnitus.

2.  Entitlement to service connection for tension headaches, claimed as secondary to service-connected hearing loss and/or tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and insomnia, claimed as secondary to service-connected hearing loss and/or tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A hearing was held in April 2012, with the undersigned Veterans Law Judge and the Veteran sitting at the RO.  A transcript of the testimony is in the claims file.

While on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  As such, the Veteran's claims have herein been recharacterized to broaden their scope.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and insomnia, claimed as secondary to service-connected hearing loss and/or tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, a disorder manifested by dizziness is etiologically related to the Veteran's service-connected hearing loss and/or tinnitus. 

2.  Resolving the benefit of the doubt in favor of the Veteran, tension headaches are etiologically related to the Veteran's service-connected hearing loss and/or tinnitus.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the Veteran, service connection for a disorder manifested by dizziness is warranted.  38 U.S.C.A. §§ 1101, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

2. Resolving the benefit of the doubt in favor of the Veteran, service connection for tension headaches is warranted. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As the claims for service connection for a disorder manifested by dizziness and tension headaches are being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a disorder manifested by dizziness and tension headaches on a secondary basis. 

The evidence clearly shows that the Veteran is service-connected for bilateral hearing loss as well as for tinnitus.  Thus, element (2) of Wallin has been met. 

With respect to whether the Veteran has a current disability, the Veteran's headaches have been variously diagnosed as tension headaches (in the report of a November 2007 VA examination) and muscle tension headaches (in the report of an August 2008 VA examination).  His disorder manifested by dizziness has been variously diagnosed as vertigo (in VA treatment records), benign positional vertigo (in the report of a November 2007 VA examination), and vertigo of unknown etiology (in the report of an August 2008 VA examination).  

The Board also recognizes that the Veteran is competent to describe his sensations of dizziness and headaches.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that the Veteran has current diagnoses of vertigo and tension headaches and, therefore, element (1) of Wallin has been met. 

Thus, the only remaining inquiry is whether the Veteran's vertigo and tension headaches are proximately due to his service-connected hearing loss and/or tinnitus.  Wallin, id; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In reviewing the medical evidence of record, the Board recognizes that the medical evidence of record is conflicting as to the etiologies of the Veteran's vertigo and tension headaches.  In a November 2007 VA examination report, the examiner diagnosed the Veteran as having tension headaches with no evidence of a significant migrainous component, and opined that these headaches appeared as likely as not related to the Veteran's complaints of hearing loss.  Similarly, the November 2007 examiner diagnosed the Veteran as having benign positional vertigo, and opined that this was also as likely as not related to the Veteran's history of hearing loss.  

However, the RO, unsatisfied with the lack of sufficient rationale for the November 2007 examiner's opinions, ordered that another VA examination be conducted.  In August 2008, the Veteran was afforded a new VA examination administered by a different VA physician.  This examiner diagnosed the Veteran as having muscle tension headaches, but opined that these headaches were unrelated to nystagmus or service-connected hearing loss.  The examiner further opined that the Veteran's service-connected tinnitus was not the cause of his headaches; rather, the Veteran was stressed by the tinnitus, which caused him to feel much more irritable and dysfunctional when he had the tinnitus and experienced a headache.  

With respect to the Veteran's dizziness, the August 2008 examiner diagnosed the Veteran as having vertigo of unknown etiology.  The examiner opined that the vertigo was not related to his service-connected hearing loss or tinnitus because the vertigo was of recent onset over the last few years while the hearing loss and tinnitus dated back to the 1960s.  However, the examiner emphasized the vertigo's precise etiology remained uncertain.  

VA treatment records also reveal diagnoses of vertigo and bitemporal headaches associated with service-connected tinnitus.  An August 2008 VA neurology consult report noted that the Veteran's intermittent spells of dizziness were always associated with very high-pitched tinnitus.  As recently as April 2012, VA treatment notes indicated that the Veteran experienced more severe spells of dizziness during which time tinnitus symptoms increased.  

In light of the conflicting medical opinions, the Board could remand this case for another opinion that provides a more detailed discussion regarding conclusions reached; however, given that the August 2008 VA examiner who rendered the negative nexus opinions seemed to suggest the Veteran's vertigo was nonetheless aggravated by his service-connected tinnitus, and admitted that he/she could not determine the etiology of the Veteran's headaches, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the vertigo and tension headaches are related to his service-connected hearing loss and/or tinnitus.  Therefore, the Board concludes that remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Instead, resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claims for service connection for a disorder manifested by dizziness and tension headaches.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a disorder manifested by dizziness, claimed as secondary to service-connected hearing loss and/or tinnitus, is granted.

Service connection for tension headaches, claimed as secondary to service-connected hearing loss and/or tinnitus, is granted.


REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include anxiety and insomnia, claimed as secondary to service-connected hearing loss and/or tinnitus.

A review of the Veteran's service treatment records reveals that he was referred for psychiatric evaluation by his commanding officer in 1963 because of administrative problems he had been presenting.  A psychiatric evaluation was conducted in April 1963, at which time he was diagnosed as having emotional instability reaction manifested by his long history of difficulty with authority figures; his frequent fighting; his extreme, excited reactions to relatively minor stresses; and his poor relationship to other people.  The examiner noted that the Veteran felt himself to be very insecure and constantly on the brink of danger.  

The Veteran was afforded a VA psychiatric examination in connection with his current claim for service connection in November 2007.  The examiner noted that, following the Veteran's marriage to a Russian woman and the adoption of her two daughters, he was arrested and charged with a variety of offenses, including incest and assault.  The Veteran indicated that although he was innocent of these charges, his spouse was threatened with deportation to Russia if she did not testify and that at least one of the adopted daughters was removed from his custody.  The Veteran further reported spending upwards of $170,000 in order to avoid a jail sentence.  

The November 2007 examiner diagnosed the Veteran as having anxiety disorder, not otherwise specified, with significant insomnia.  The examiner explained that the Veteran's stressors were chronic and severe and consisted primarily of coping with his anxiety and insomnia along with bankruptcy and the possibility of losing his home and family.  However, the examiner also opined that the Veteran's insomnia was "significantly worsened" by his service-connected hearing loss and tinnitus.   

As discussed above, where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  As such, the Board finds that a more specific VA medical opinion addressing the degree that the Veteran's psychiatric disorders are aggravated by his hearing loss and/or tinnitus is necessary.  

In addition, the November 2007 VA psychiatric examination report failed to address whether any of the Veteran's current psychiatric symptomatology are related to the extreme, excited reactions to relatively minor stresses and feelings of insecurity noted at the time of his in-service psychiatric diagnosis in April 1963.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination regarding his claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety and insomnia.  The examiner should review the claims file as well as any records associated with the Virtual VA database and note that such a review was conducted in the report.  The examiner should provide a diagnosis with respect to the Veteran's symptoms.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing acquired psychiatric disorder, to include anxiety and insomnia, is causally or etiologically related to the Veteran's active service, to specifically include the symptoms associated with his April 1963 psychiatric diagnosis.  The examiner should also provide an opinion as to whether it is at least as likely as not that any psychiatric disorder, to include insomnia, was caused or aggravated by his service-connected hearing loss and/or tinnitus.  By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After the above development has been completed, the RO should readjudicate the claim and the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


